              Case 2:19-cv-00400-JCC Document 1 Filed 03/19/19 Page 1 of 5




 1

2

3


4

 5
                                  UNITED STATES DISTRICT COURT
6                           WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 7   NORTHWEST ADMINISTRATORS, INC.,
                                                                         NO.
8
                                       Plaintiff,
 9
                V.                                                       COMPLAINT TO COMPEL AUDIT
10
     SYSCO SPOKANE, INC., a Delaware
li   corporation,

12
                                       Defendant.
13

14                                                                 I.


15
                Plaintiff, Northwest Administrators, Inc., is an organization incorporated
16
     under the laws of the State of Washington, with its pnncipai place of business in
17
     King County, and is the authorized administrative agency for and the assignee of
18
     the Western Conference of Teamsters Pension Trust Fund (hereinafter "Trust").
19

                                                                   II.
20

21              The Western Conference of Teamsters Pension Trust Fund is an

22   unincorporated association operating as a Trust Fund pursuant to Section 302 of

23

24

25   COMPLAINT TO COMPEL AUDIT - 1
     G-W1-01999\515\SyscoSpokane-<13585^H35861-17-\Comp!aint.doc

26
                                                                                  Reid, McCarthy, Ballew & Leahy, L,L,P.
                                                                                                  ATTOKNF.YSATLAW
                                                                                  !00 WEST HA1UUSON STRtiBT • NOKTH TOWHH, .SUITE 100
                                                                                              SEATTLE, WASHINGTON 98119
                                                                                       TELEPHONF.: (206) 285-0464 • FAX; (206} 285-8925
              Case 2:19-cv-00400-JCC Document 1 Filed 03/19/19 Page 2 of 5




     the Labor Management Relations Act of 1947, as amended, to provide retirement
1

2    benefits to eligible participants.

3                                                                    III.

4                This Court has jurisdiction over the subject matter of this action under

5
     Section 502(e)(1) and (f) of the Employee Retirement Income Security Act of 1974
6
     ("ERISA"), 29 U.S.C. §1132(e)(1) and (f) and under §301 (a) of the Taft-Hartley Act,
7
     29U.S.C.§185(a).
8

                                                                     IV.
9

10              Venue is proper in this District under Section 502(e)(2) of ERISA, 29 U.S.C.

11   §1132(e)(2), because the Plaintiff Trust Fund is administered in this District.
12
                                                                     V.

13
                 Defendant is a Delaware corporation.
14
                                                                     VI.
15

                 Defendant is bound to a collective bargaining agreement with Local 690 of
16

17
     the International Brotherhood of Teamsters (hereinafter "Local"), under which the

f8   Defendant is required to promptly and fully report for and pay monthly contributions

19   to the Trust at specific rates for each hour of compensation (including vacations,

20
     holidays, overtime and sick leave) said Defendant pays to its employees who are
21
     members of the bargaining unit represented by the Local (such bargaining unit
22
     members are any of the Defendant's part time or full time employees who perform
23


24

25   COMPLAINT TO COMPEL AUDIT - 2
     G:\01^1959\515\SyscoSpokane 413585-413586 1-17-\Comp!aint.doc

26
                                                                            Rekl, McCarthy, Ballew & Leahy, L.L.P.
                                                                                           ATTORNEYS AT LAW
                                                                            100 WEST HAKIUSON STKEET • NORTH TOWER, SUITE 300
                                                                                       SEATTLE, WASHINGTON 981 i9
                                                                                 TELEPHONE: (206) W-OW • FAX: (206)285-8925
                                                                                                <9^e^'«
              Case 2:19-cv-00400-JCC Document 1 Filed 03/19/19 Page 3 of 5




     any work task covered by the Defendant's labor contract with the Local, whether or
 1

2    not those employees ever actually join the Local).

3                                                                     VII.

4                Defendant accepted the Trust's Agreement & Declaration Agreement ("Trust
 5
     Agreement") which provides in part:
 6
                             Each Employer shall promptly furnish to the Trustees or
 7                          their authorized representatives on demand any and all
                            records of his past or present Employees concerning the
 8
                            classification of such Employees, their names, Social
 9                          Security numbers, amount of wages paid and hours
                            worked or paid for, and any other payroll records and
10                          information the Trustees may require in connection with
                            the administration of the Trust Fund, and for no other
II                          purpose. The Trustees or their authorized
                            representatives may examine any books and records of
12
                            each employer, which the Employer is required to furnish
13                          to the Trustees on demand whenever such examination
                            is deemed necessary or desirable by the Trustees in the
14                          proper administration of the Trust. If it becomes
                            necessary for the trustees to retain legal counsel to
15
                            compel an Employer to furnish to, or permit the
                            examination of books, or records or information by, the
16
                            Trustees or their representatives, the Employer shall
17                          reimburse the Trust fund for all reasonable attorney's
                            fees and court costs incurred by the Trust Fund in
f8                          connection therewith, whether or not legal proceedings
                            were instituted and whether or not such examination
19
                            disclosed that the Employer has failed to make
20                          appropriate or timely Employer Contributions to the Trust
                             Fund.
21
                                                                      VIII.
22
                The Trustees of the Western Conference of Teamsters Pension Trust deem
23

     it both necessary and advisable to the proper administration of the Trust that their
24

25   COMPLAINT TO COMPEL AUDIT - 3
     G:\01-01999\515\Sysco Spokane 413585-113586 1-17-\Comp!amt.doc

26
                                                                              Reid, McCarthy, Ballew & Lcahy, L.L.P.
                                                                                              ATTORNEYS AT LAW
                                                                              100 WEST HARRISON STREET • NORTf! TOWER, SUITE 300
                                                                                         SEATTLE WASHiNOTON Wl 19
                                                                                  TELEPHONE; (206) 285-0464 • FAX: (206)285-8925
                                                                                                   ®t-c^s^s
             Case 2:19-cv-00400-JCC Document 1 Filed 03/19/19 Page 4 of 5




     authorized representatives examine the Defendant's books and records for the


2    period January 1, 2017 through the Present date to determine if the Defendant

3    previously reported for and paid to the Trust all of the amounts due for the

4    Defendant's employment of the above-referenced members of the bargaining unit

5
     represented by the Local for said periods.
6
                                                                      IX.
7
                 Despite notification to the Defendant of the Trustees' desire to conduct an
8

     audit for the above referenced periods for the above referenced members of the
9

10   bargaining unit, and demands made upon the Defendant on the Trust's behalf for

11   access to Defendant's records for an examination of them for that period, to date

12
     the Defendant has failed and refused to make its records available for the thorough
i3
     examination the Trustees deem necessary and advisable to the proper
14
     administration of the Trust.
15

                 WHEREFORE, plaintiff, on the Trust's behalf, prays the court as follows:
16


17               1. That the Court enter an Order Compelling Audit under which

18   Defendant shall be directed by the Court, within a specified time, to make available

19   to the authorized representatives of the Trustees of the Trust for the period January

20
     1, 2017 through the Present date the following records:
21
                            a. Individual payroll records for aN employees, not just bargaining
22                                 unit employees;
                            b. Employee roster listing al{ employees, with hire or position date
23                                 changes;
                            c. Signed Temporary Agency Personnel (TAP) Usage document;
24

25   COMPLAINT TO COMPEL AUDIT - 4
     G:\01-01999\515\SyscoSpokane 413585-413586 1-17-VCompfaint.doc

26
                                                                            Reid, McCarthy, Ballcw & Leahy, L.L.P.
                                                                                            ATTORNEYS AT LAW
                                                                            100 WHST HARRISON STREET • NORTH TOWER, HUfTE 300
                                                                                       SEATTLE, WASHINGTON 98119
                                                                                 TF-LRPHONL (206) 285-0464 • FAX: (206)285-8925
                                                                                                 ®^^^ne
             Case 2:19-cv-00400-JCC Document 1 Filed 03/19/19 Page 5 of 5




                            d. Temporary Personnel Invoices (if applicable);
 1
                            e. State of California Quarterly Wage and Withholding Reports
2
                                   (DE6/DE9) - or- State Employer Security Reports;
                            f. Vendor list;
3                           g. Cash Disbursement records;
                            h. State Industrial insurance or Comparable Reports;
4                           i. Quarterly FiCA and Federal Income Tax Reports (941/941A);
                            j. Annual Federal Unemployment Reports (FUTA 940);
5
                            k. Labor Contracts - plus any addendums or supplements, if
6                                 applicable.

 7              2. Afford to the authorized representatives of the Trustees of the Trust

8    both ample time and opportunity to examine all such materials of Defendant at such

9
     time and at such piace as shall be convenient to the Trustees' authorized
10
     representatives.
II
                3. For judgment against the Defendant for:
12
                            A. Ail of the Plaintiff's attorney's fees incurred in gaining auditor
13

14                                      access to Defendant's records;

15                          B. All of the Plaintiff's costs incurred in gaining auditor access to

16                                      defendant's records, and

17
                            C. For such other and further relief as the Court may deem just
18
                                        and equitable.
19
                DATED this ^/f^day of March, 2019.
20
                                                                     REID, MCCARTHY, BAJ^TEW & LEAHY,
21
                                                                     L.L.P.

22

23                                                                   Russell J. R^WSBA #2560
                                                                     Attorney for Plaintiff
24

25   COMPLAINT TO COMPEL AUDIT " 5
     G:\01-019S9\515\SyscoSpukane 413585^13586 1-17-\Complalnt(ioc


26
                                                                                 Reid, McCarthy, Ballew & Leahy, L.L.P,
                                                                                                   ATTORNEYS AT LAW
                                                                                  100 WKST HARRISON STREET • NORTI 1 TOWER, SUITE 100
                                                                                                SEATTLE, WASHINGTON 98119
                                                                                       TfiLt-lPHONti: (206) 285-0-164 • FAX: (206)285-8925

                                                                                                         ®^»^
